             Case 1:20-cv-00443-FPG Document 21 Filed 09/09/21 Page 1 of 9




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

JOANN T., 1

                                                    Plaintiff,                 Case # 20-CV-443-FPG

v.                                                                             DECISION AND ORDER

COMMISSIONER OF SOCIAL SECURITY,

                                                    Defendant.


                                             INTRODUCTION

          Plaintiff Joann T. brings this action pursuant to the Social Security Act seeking review of

the final decision of the Commissioner of Social Security that denied her application for

Supplemental Security Income (“SSI”) under Title XVI of the Act. ECF No. 1. The Court has

jurisdiction over this action under 42 U.S.C. §§ 405(g), 1383(c)(3). Both parties moved for

judgment on the pleadings pursuant to Federal Rule of Civil Procedure 12(c). ECF Nos. 15, 18.

For the reasons that follow, Plaintiff’s motion is GRANTED, the Commissioner’s motion is

DENIED, and the ALJ’s decision is REMANDED to the Commissioner for further administrative

proceedings.

                                              BACKGROUND

          In February 2013, Plaintiff applied for SSI with the Social Security Administration (“the

SSA”). Tr. 2 143-48. She alleged disability since January 2012 due to rheumatoid arthritis,

fibromyalgia, a heart problem, and depression. Tr. 81, 228. In January 2015, Administrative Law



1
 Under this District’s Standing Order, any non-government party must be referenced solely by first name
and last initial.
2
    “Tr.” refers to the administrative record in this matter. ECF Nos. 9, 10, 11.

                                                        1
          Case 1:20-cv-00443-FPG Document 21 Filed 09/09/21 Page 2 of 9




Judge David S. Lewandowski issued a decision finding that Plaintiff is not disabled. Tr. 16-34.

In September 2016, the Appeals Council denied Plaintiff’s request for review. Tr. 1-6. Plaintiff

sought review in District Court and secured a judgment in her favor in September 2018. Tr. 807-

17.

       On November 15, 2019, a new hearing was held before Administrative Law Judge Stephan

Bell (“the ALJ”). Tr. 727-66. The ALJ issued a decision in December 2019 finding that Plaintiff

is not disabled. Tr. 700-26. This action seeks review of that decision. ECF No. 1.

                                      LEGAL STANDARD

I.     District Court Review

       “In reviewing a final decision of the SSA, this Court is limited to determining whether the

SSA’s conclusions were supported by substantial evidence in the record and were based on a

correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation marks

omitted); see also 42 U.S.C. § 405(g). The Act holds that a decision by the Commissioner is

“conclusive” if it is supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence

means more than a mere scintilla. It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)

(quotation marks omitted). It is not the Court’s function to “determine de novo whether [the

claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation marks

omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990)

(holding that review of the Secretary’s decision is not de novo and that the Secretary’s findings are

conclusive if supported by substantial evidence).




                                                 2
         Case 1:20-cv-00443-FPG Document 21 Filed 09/09/21 Page 3 of 9




II.    Disability Determination

       An ALJ must follow a five-step sequential evaluation to determine whether a claimant is

disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467, 470-71

(1986). At Step One, the ALJ must determine whether the claimant is engaged in substantial

gainful work activity. See 20 C.F.R. § 416.920(b). If so, the claimant is not disabled. If not, the

ALJ proceeds to Step Two and determines whether the claimant has an impairment, or combination

of impairments, that is “severe” within the meaning of the Act, meaning that it imposes significant

restrictions on the claimant’s ability to perform basic work activities. Id. § 416.920(c). If the

claimant does not have a severe impairment or combination of impairments, the analysis concludes

with a finding of “not disabled.” If the claimant does, the ALJ continues to Step Three.

       At Step Three, the ALJ examines whether a claimant’s impairment meets or medically

equals the criteria of a listed impairment in Appendix 1 of Subpart P of Regulation No. 4 (the

“Listings”). Id. § 416.920(d). If the impairment meets or medically equals the criteria of a Listing

and meets the durational requirement, id. § 416.909, the claimant is disabled. If not, the ALJ

determines the claimant’s residual functional capacity (“RFC”), which is the ability to perform

physical or mental work activities on a sustained basis, notwithstanding limitations for the

collective impairments. See id. § 416.920(e)-(f).

       The ALJ then proceeds to Step Four and determines whether the claimant’s RFC permits

him or her to perform the requirements of his or her past relevant work. Id. § 416.920(f). If the

claimant can perform such requirements, then he or she is not disabled. Id. If he or she cannot,

the analysis proceeds to the fifth and final step, wherein the burden shifts to the Commissioner to

show that the claimant is not disabled. Id. § 416.920(g). To do so, the Commissioner must present

evidence to demonstrate that the claimant “retains a residual functional capacity to perform



                                                 3
            Case 1:20-cv-00443-FPG Document 21 Filed 09/09/21 Page 4 of 9




alternative substantial gainful work which exists in the national economy” in light of his or her

age, education, and work experience. See Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999)

(quotation marks omitted); see also 20 C.F.R. § 416.960(c).

                                                 DISCUSSION

     I.   The ALJ’s Decision

          The ALJ analyzed Plaintiff’s claim for benefits under the process described above. At Step

One, the ALJ found that Plaintiff had not engaged in substantial gainful activity since January 17,

2013, her application date. Tr. 705. At Step Two, the ALJ found that Plaintiff had the following

severe impairments: rheumatoid arthritis, fibromyalgia, chronic pain syndrome, avascular necrosis

and lateral tibial plateau problems, peripheral vascular disease, and obesity. Id. at 706. At Step

Three, the ALJ found that these impairments did not meet or medically equal any Listings

impairment. Id. a 708-09.

          Next, the ALJ determined that Plaintiff had the RFC to perform sedentary work with

additional limitations. Id. at 709-17. At Step Four, the ALJ found that Plaintiff had no past

relevant work. Id. at 717. At Step Five, the ALJ found that there were jobs that existed in

significant numbers in the national economy that Plaintiff could perform. Tr. 718-19. The ALJ

therefore found that Plaintiff was not disabled. Id. at 719.

    II.   Analysis 3

          A claimant’s RFC reflects what she “can still do despite [her] limitations.” Desmond v.

Astrue, No. 11-CV-0818 (VEB), 2012 WL 6648625, at *5 (N.D.N.Y. Dec. 20, 2012) (quoting




3
  Plaintiff’s claim was filed on February 2, 2013. Therefore, the amendment to the regulations that applies to claims
filed after March 27, 2017, does not apply to this case. See Raymond M. v. Commissioner, No. 5:19-CV-1313 (ATB),
2021 WL 706645, at *4 (N.D.N.Y. Feb. 22, 2021) (“The regulations regarding the evaluation of medical evidence
have been amended for claims filed after March 27, 2017, and several of the prior Social Security Rulings, including
SSR 96-2p, have been rescinded.”).

                                                         4
           Case 1:20-cv-00443-FPG Document 21 Filed 09/09/21 Page 5 of 9




Melville v. Apfel, 198 F.3d 45, 52 (2d Cir. 1999)). ALJs “weigh all of the evidence available to

make an RFC finding that [i]s consistent with the record as a whole.” Matta v. Astrue, 508 F.

App’x 53, 56 (2d Cir. 2013) (citation omitted) (summary order).

        Here, the ALJ found that Plaintiff had the RFC to perform “sedentary work” 4 with the

following additional limitations:

        [E]xcept lifting 10 pounds occasionally and less than 10 pounds frequently;
        carrying 10 pounds occasionally and less than 10 pounds frequently; sitting for 6-
        hours, standing for 2-hours, and walking for 2-hours; pushing and/or pulling as
        much as can lift and/or carry; can reach frequently to the left, and to the right; can
        handle and finger items frequently with the left hand, and with the right hand; can
        climb ramps and stairs occasionally; never climb ladders, ropes, or scaffolds;
        balance occasionally; stoop occasionally, kneel less than occasional; crouch less
        than occasional; crawl less than occasional; can work at unprotected heights
        occasionally; around moving mechanical parts occasionally; operate a motor
        vehicle occasionally; and can work in vibration occasionally.

Tr. 709.

        Plaintiff argues that remand is warranted because the ALJ’s ultimate RFC finding that

Plaintiff is capable of a restricted degree of sedentary work was not supported by substantial

evidence. More specifically, Plaintiff takes issue, inter alia, with the ALJ’s analysis of the opinion

of Plaintiff’s treating nurse practitioner, Leslie M. Bixby, FNP-BC (“NP Bixby”). Because this

Court agrees that remand is required under this argument, it does not address Plaintiff’s other

arguments.

        “Nurse practitioners are considered non-acceptable medical sources.” Beckers v. Colvin,

38 F. Supp. 3d 362, 371 (W.D.N.Y. 2014) (citing SSR 06–3p, 2006 WL 2329939, at *3 (S.S.A.

Aug. 9, 2006)). Nonetheless, the opinions of nurse practitioners and other non-acceptable medical

sources “may be used to show the severity of the individual’s impairment(s) and how it affects the



4
 Sedentary work involves lifting no more than 10 pounds at a time and occasionally lifting or carrying articles like
docket files, ledgers, and small tools. 20 C.F.R. § 416.967(a).

                                                         5
         Case 1:20-cv-00443-FPG Document 21 Filed 09/09/21 Page 6 of 9




individual’s ability to function.” Id. (internal quotation marks omitted). “SSR 06–03p states that

an ALJ should apply the same factors to analyze the opinion of a non-acceptable medical source

as would be used to analyze the opinion of an acceptable medical source.” Id. Those factors are

as follows:

       (1) how long the source has known and how frequently the source has seen the
       individual; (2) how consistent the opinion is with the other evidence; (3) the degree
       to which the source presents relevant evidence to support an opinion; (4) how well
       the source explains the opinion; (5) whether the source has a specialty or area of
       expertise related to the individual’s impairments; and (6) any other factors that tend
       to support or refute the opinion.

Id.

       “[A]lthough a nurse practitioner’s opinion is not entitled to the same weight as a treating

physician, these opinions are entitled to ‘some extra consideration,’ when the nurse practitioner

has a treating relationship with the patient.” Beckers, 38 F. Supp. at 371 (citing Monguer v.

Heckler, 722 F.2d 1033, 1039 n.2 (2d Cir. 1983)). In accordance with the factors above, under

SSR 06–03p, the ALJ “generally should explain the weight given to opinions from these [non-

acceptable sources], or otherwise ensure that the discussion of the evidence in the determination

or decision allows a claimant or subsequent reviewer to follow the adjudicator’s reasoning, when

such opinions may have an effect on the outcome of the case.” Id. “The amount of weight to give

such opinions is based in part on the examining and treatment relationship, length and frequency

of the examinations, the extent of relevant evidence given to support the opinion, and consistency

with the record as a whole.” Allen v. Comm’r, 351 F. Supp. 3d 327, 336 (W.D.N.Y. 2018).

       In analyzing NP Bixby’s opinion, the ALJ noted that NP Bixby found Plaintiff was

restricted to “a very compromised range of sedentary work with disabling limitations including

inability to complete the sitting, standing and walking requirements of an 8-hour workday and

missing more than 4-days a month from work.” Tr. 716. The ALJ found this opinion to be


                                                 6
          Case 1:20-cv-00443-FPG Document 21 Filed 09/09/21 Page 7 of 9




“inconsistent with the evidence as a whole,” and inconsistent with other opinion evidence in the

record—“particularly Dr. Dave”—a consultative examiner. Id. The ALJ also noted that NP

Bixby’s conclusion as to Plaintiff’s abilities was based on findings such as “pain, tenderness,

achiness, and fatigue when such factors are beyond this source’s expertise and merely subjective

assertions by the claimant.” Id. Finally, the ALJ took exception to the fact that NP Bixby

“accorded the [Plaintiff] limitations due to depression and anxiety when the same are non-severe.”

Id.

       The ALJ’s analysis of NP Bixby’s opinion is problematic. First, the ALJ failed to

specifically state what weight he assigned to NP Bixby’s opinion. See Tr. 716. While an ALJ

need not necessarily state the weight given to the opinion of a “non-acceptable” source such as NP

Bixby, he is still obligated to “otherwise ensure that the discussion of the evidence in the

determination or decision allows a claimant or subsequent reviewer to follow the adjudicator’s

reasoning, when such opinions may have an effect on the outcome of the case.” 2006 WL 2329939,

at *6. Here, the ALJ failed in meeting that obligation.

       The ALJ failed to discuss portions of NP Bixby’s opinion without providing an explanation

for failing to do so. For example, he did not discuss NP Bixby’s opinions regarding Plaintiff’s

ability to use her hands/fingers/arms for activities such as grasping, turning, and twisting objects;

nor did he discuss NP Bixby’s findings related to overhead reaching limitations. Tr. 716, 2949.

Furthermore, the ALJ did not discuss NP Bixby’s opinion that Plaintiff would be “off task” (“that

is, either unable to perform work and/or away from the work environment due to [her] limitations”)

more than 30% of the time. Tr. 716, 2947. These portions of NP Bixby’s opinion bear on

Plaintiff’s ability to perform the limited range of sedentary work the ALJ ascribed to Plaintiff—

and thus would have an effect on the outcome of this case.



                                                 7
          Case 1:20-cv-00443-FPG Document 21 Filed 09/09/21 Page 8 of 9




       Second, there is no indication that the length and frequency of Plaintiff’s treating

relationship with NP Bixby entered the ALJ’s calculus in any manner—as it should under the law.

See Beckers v. Colvin, 38 F. Supp. 3d 362, 371 (W.D.N.Y. 2014) (citing Mongeur, 722 F.2d at

1039 n. 2) (“[A]lthough a nurse practitioner’s opinion is not entitled to the same weight as a

treating physician, these opinions are entitled to ‘some extra consideration,’ when the nurse

practitioner has a treating relationship with the patient.”) (additional citation omitted). Plaintiff

has treated with NP Bixby “monthly (approximately) since Nov. 2012.” Tr. 2946. Indeed, prior

to rendering her opinion, NP Bixby had seen Plaintiff for treatment 24 times. ECF No. 15-1 at 20.

Yet the ALJ’s decision lacks any discussion of this factor and fails to account for whether “the

ALJ considered [it] when deciding to afford more weight to . . . the consultative physician report

from Dr. [Dave] as opposed to” NP Bixby’s opinion. See Hernandez v. Astrue, 814 F. Supp. 2d

168, 188 (E.D.N.Y. 2019).

       To be sure, “the ALJ is not obligated to reconcile explicitly every conflicting shred of

medical testimony, he cannot simply selectively choose evidence in the record that supports his

conclusions.” Montanez v. Berryhill, 334 F. Supp. 3d 562, 565 (W.D.N.Y. 2018) (citation &

internal quotation marks omitted). On remand, the ALJ is directed to clearly delineate which

portions of NP Bixby’s opinions will be incorporated into his RFC finding, and which will not be

included. To the extent that the ALJ does not include portions of NP Bixby’s opinion, the ALJ is

directed to explain, in accordance with SSR 06–03p, why the opinion was not afforded more

significant weight.

                                         CONCLUSION
       For the foregoing reasons, Plaintiff’s motion for judgment on the pleadings, ECF No. 15,

is GRANTED, the Commissioner’s motion for judgment on the pleadings, ECF No. 18, is

DENIED, and the matter is REMANDED to the Commissioner for further administrative

                                                 8
         Case 1:20-cv-00443-FPG Document 21 Filed 09/09/21 Page 9 of 9




proceedings consistent with this opinion, pursuant to sentence four of 42 U.S.C. § 405(g). The

Clerk of Court shall enter judgment and close this case.

       IT IS SO ORDERED.

Dated: September 9, 2021
       Rochester, New York                   ______________________________________
                                             HON. FRANK P. GERACI, JR.
                                             United States District Judge
                                             Western District of New York




                                                9
